951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED TRANSPORTATION UNION, B & O SYSTEM--C & T, Petitioner,v.INTERSTATE COMMERCE COMMISSION and the United States ofAmerica, Respondents.
No. 91-1000.
United States Court of Appeals, District of Columbia Circuit.
Dec. 6, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, the opposition thereto and the reply, it is


2
ORDERED that the motion be granted.   The December 3, 1990 order of the Interstate Commerce Commission is nonfinal.   The order imposes no obligation, denies no right, and fixes no legal relationship, nor does it dispose of all issues as to all parties.   See Natural Resources Defense Council, Inc. v. NRC, 680 F.2d 810, 815 (D.C.Cir.1982).   Review at this time might disrupt the administrative process,  see Papago Tribal Utility Authority v. FERC, 628 F.2d 235, 239 (D.C.Cir.), cert. denied, 449 U.S. 1061 (1980), and engage the court in inappropriate piecemeal review.   See WMATA v. Director, Office of Workers' Comp. Programs, 824 F.2d 94, 95 (D.C.Cir.1987) (per curiam).   Moreover, failure to review at this time will not result in irreparable injury to petitioner, with no practical means of procuring effective relief at the close of the administrative proceeding.   See Papago Tribal Authority, 628 F.2d at 240.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.